United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1911
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                              Belinda Leigh Heastan

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 14, 2022
                               Filed: April 8, 2022
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Belinda L. Heastan pled guilty to conspiring to distribute methamphetamine
and to commit money laundering. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846; 18
U.S.C. § 1956(a)(1)(A)(I), (h). She violated the terms of her supervised release. The
district court 1 sentenced her to 36 months in prison. Heastan appeals the above-
guidelines sentence. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       For her original conviction, Heastan was sentenced to 60 months in prison,
followed by five years of supervised release. In 2020, she violated conditions of the
release for: dishonesty with the probation officer and non-compliance with drug
testing.

      At her show-cause hearing on October 6, 2020, Heastan failed to appear. A
warrant issued for her arrest. In a motion to reconsider the warrant, she included one
exhibit—a “Surgery FAQs,” showing a surgery scheduled for October 16. The
probation officer initially believed the exhibit was falsified because it resembled a
document she previously submitted showing the surgery scheduled for September
22. The officer also contacted the surgery center which stated Heastan did not have
surgery scheduled for October 16. The district court denied the motion to withdraw
the warrant. Heastan self-surrendered on October 15.

       On November 13, the court held a revocation hearing. It found she committed
four violations for dishonesty and three for not complying with testing. Specifically,
it found that she lied about the dates of her surgery. The court sentenced Heastan to
60 months in prison (guidelines range was 6-12 months), followed by 60 months of
supervised release.

       Two weeks later, Heastan requested a second revocation hearing to address
whether her surgery was scheduled on the dates claimed. At the second revocation
hearing in April 2021, the district court found, in light of new evidence, that Heastan
did not lie about her surgery dates. The court reduced the sentence to 36 months in
prison, with no supervised release. Heastan argues that the court abused its
discretion.


      1
        The Honorable David G. Kays, United States District Judge for the Western
District of Missouri.
                                      -2-
       “[C]ourts of appeal must review all sentences . . . under a deferential abuse-
of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007); accord
United States v. DeMarrias, 895 F.3d 570, 572-73 (8th Cir. 2018) (applying same
standard to sentence imposed upon revocation of supervised release). This court
reviews first for significant procedural error, then for substantive reasonableness.
United States v. Clark, 998 F.3d 363, 367 (8th Cir. 2021); see also Gall, 552 U.S. at
51.

       This court considers the record at both the first and second revocation
hearings. The parties and district court understood that the second hearing was
limited in scope, and the district court referenced the transcript of the first hearing
which it recalled “very vividly.” See United States v. Griess, 971 F.2d 1368, 1370
(8th Cir. 1992) (considering transcript of first hearing and resentencing hearing); cf.
Chavez-Meza v. United States, 138 S. Ct. 1959, 1967 (2018) (“We therefore need
not turn a blind eye to what the judge said at petitioner’s initial sentencing.”).

                                            I.

       Heastan argues that the district court “simply failed to justify its upward
variance” and provide “a more extensive justification.” See Gall, 552 U.S. at 51
(procedural errors include inadequate sentencing explanations). Because she did not
object in the district court, this court reviews for plain error. See Clark, 998 F.3d at
367. Plain error requires: (1) an error; (2) that is “clear or obvious;” (3) that affected
the defendant’s “substantial rights;” and (4) that seriously affects the fairness,
integrity, or reputation of judicial proceedings. United States v. Marcus, 560 U.S.
258, 262 (2010).

        Explaining a sentence, a district court must provide enough reasoning to show
that it “considered the parties’ arguments and has a reasoned basis for exercising its
own legal decisionmaking authority.” Clark, 998 F.3d at 368 (cleaned up). The
district court met that standard here. Both parties presented arguments, Heastan
spoke, the same judge presided at all the hearings, and the sentence referenced
                                           -3-
Heastan’s history of noncompliance. See id. (holding that the district court
adequately explained its sentence under similar circumstances). The court noted that
it considered the section 3553(a) factors and was particularly concerned by
Heastan’s inability to comply with the terms of supervised release and disrespect for
the probation officer. See DeMarrias, 895 F.3d at 573 (no procedural error when
the court explained an upward variance by noting that the defendant was not
motivated to change his criminal behavior).

       Heastan relies on United States v. Michael, 909 F.3d 990 (8th Cir. 2018), but
it is distinguishable. The district court there committed procedural error by not
considering the policy statements issued by the Sentencing Commission. Id. at 994.
Here, the district court considered the Commission’s policy statements by
referencing the grades of violation and guidelines table in sections 7B1.1 and 7B1.4.

      There was no plain procedural error.

                                         II.

      Heastan argues that the revocation sentence was substantively unreasonable.
“A sentence is substantively unreasonable if the district court fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.” DeMarrias, 895 F.3d
at 573-74 (internal quotation marks omitted). “[I]t will be the unusual case when we
reverse a district court sentence—whether within, above, or below the applicable
Guidelines range—as substantively unreasonable.” United States v. Feemster, 572
F.3d 455, 464 (8th Cir. 2009) (en banc). Heastan agrees that the district court
“considered appropriate factors in sentencing.” The only issue is whether the district
court made a clear error of judgment in weighing the factors.

      “The district court has wide latitude to weigh the § 3553(a) factors in each
case and assign some factors greater weight than others in determining an
                                         -4-
appropriate sentence.” United States v. Ballard, 872 F.3d 883, 885 (8th Cir. 2017).
A district court does not abuse its discretion, even if the factors could have been
weighed differently. United States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016).

       Heastan argues that the court failed to acknowledge that her violations were
relatively minor and not associated with a high risk of new felonious conduct. The
district court acknowledged that she committed Grade C violations. Though none
of the violations were new felonies, the district court emphasized that the sentence
reflected Heastan’s “lack of respect” for the court. See United States v. Watters, 947
F.3d 493, 497 (8th Cir. 2020) (explaining that revocation sanctions a defendant’s
“breach of trust” for failing to follow court instructions), citing United States v.
Haymond, 139 S. Ct. 2369, 2386 (2019) (Breyer, J., concurring).

       Heastan argues that the district court overvalued the difficulty in supervising
her, failed to properly credit mitigating factors, and sentenced her substantially
above the guidelines. She emphasizes that the probation officer did not testify she
posed a threat to the public, and that the prosecutor did not recommend a sentence.
However, district courts may impose upward variances based on repeated violations,
despite the lack of a threat to the public or a prosecutor’s recommendation. See, e.g.,
United States v. Steele, 899 F.3d 635, 639 (8th Cir. 2018) (affirming a 36-month
sentence despite a lower government recommendation because the court “was
entitled to conduct its own analysis”); United States v. Larison, 432 F.3d 921, 924
(8th Cir. 2006) (affirming a 60-month revocation sentence despite the guidelines
range of 5 to 11 months when the district court “expressed grave concern over
Larison’s numerous and repeated violations”). The court heard from Heastan and
her counsel about mitigating circumstances, including the traumatic loss of her
mother and the medical difficulties of incarceration. The court remarked that it was
“sorry for your troubles. It sounds terrible.” The degree of variance alone does not
show unreasonableness or necessarily require heightened justification. See Clark,
998 F.3d at 369; accord Gall, 552 U.S. at 47 (rejecting any “rigid mathematical
formula” for determining the strength of justification required). The court stressed
that the repeated violations and lack of respect for the probation process justified the
                                          -5-
upward variance. Because the court considered and reasonably weighed legitimate
factors, it did not abuse its discretion in imposing an upward variance.

                                 *******

      The judgment of the district court is affirmed.
                     ______________________________




                                      -6-